—Order, Supreme Court, New York County (Carol Huff, J.), entered April 14, 1994, which, inter alia, granted respondent’s motion to confirm a Referee’s report and denied an application by non-party attorney Frances Malloy to re-open the reference, and order of said court and Justice, entered November 15, 1994, which, insofar as appealable, denied petitioners’ motion for renewal of the prior motion with respect to the Referee’s report and severance of an issue of authenticity of a document in evidence, unanimously affirmed, without costs.
The record, even without reliance upon the allegedly forged letter, supports the Special Referee’s conclusion that petitioner Lai wilfully disobeyed the terms of a September 11, 1986 so-ordered stipulation. We therefore perceive no basis to disturb *302the determinations of the Referee (see, Zuckerman v Altman, 200 AD2d 520, Iv denied 83 NY2d 756). We have considered petitioners’ remaining arguments and find them to be without merit. Concur—Murphy, P. J., Asch, Nardelli and Mazzarelli, JJ., concur.